Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on3/9/22. As directed by the amendment, claims 1, 3, 5, and 9-10 have been amended, claims 4, 6-8, and 11-12 have been canceled, and no claims have been added. Thus, claims 1-3, 5, and 9-10 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
Drawings
2.	The drawings filed on 3/9/22 have been accepted.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a knee joint stimulation device comprising a base; a frame; a center shaft provided at an upper part of the frame; a crank; a swing arm hanging perpendicularly from the center shaft, the length of the swing arm being adjustable; and a support plate unit, “wherein the center shaft is protruded from the swing arm so as to abut on a pivot point of the knee joint of the user in the sitting position and putting the sole on the support plate unit” (claim 1, ln. 26-28, with similar language in claim 3, ln. 26-28) in combination with the remaining claim limitations.
	The closest prior art of record is Ewing (2015/0351990).

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785